Biggs, J.
—This case originated before a justice of the peace. The transcript of the justice states that it is an action on an account for $246.70, but the items, of the account are not given. The plaintiff recovered a judgment before the magistrate, and the defendant appealed. On a trial de novo in the circuit court the verdict and judgment were for the defendant, and the plaintiff in turn appealed to this court.
It is impossible for us to review the case. The transcript contains none of the evidence and none of the instructions. As the assignments of error pertain solely to matters of exception, it is manifest that we must affirm the judgment.
The judgment of the circuit court will, therefore, be affirmed.'
All the judges concur.